19-01082-scc        Doc 8    Filed 12/12/19     Entered 12/12/19 13:14:23        Main Document
                                               Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   :
 In re:                                            :   Chapter 11
                                                   :
 RUNWAY LIQUIDATION HOLDINGS,                      :   Case No. 17-10466(SCC)
 LLC. et al.,                                      :
                                                   :   Jointly Administered
                               Debtors.            :
                                                   :
                                                   :
 RUNWAY LIQUIDATION, LLC,                          :
                                                   :   Adv. Pro. No. 19-01082(SCC)
                               Plaintiff,          :
             v.                                    :
                                                   :
 TIMEX GARMENT (PVT) LTD.,                         :
                                                   :
                               Defendant.          :
                                                   :

                                       MEDIATOR’S REPORT

Sean C. Southard, reports as follows:


1.        I am the mediator selected in the above-captioned adversary proceeding and related chapter
          11 cases. This shall serve as my report concerning the mediation of this matter.
2.        On the 20th of November, 2019, I conducted an in-person mediation session in New York,
          NY (the “Mediation”). At the conclusion of the in-person session, the Mediation was
          determined to be left open and I communicated with the parties on several occasions
          thereafter. As of December 11, 2019, it was determined that the Mediation should not be
          continued at this time.
3.        The following individuals were present in person at the Mediation:
          a. For Plaintiff – Mr. Jason Pomerantz, as counsel (client representative by phone).
          b. For Defendant – Mr. Robert Spence, as counsel (client representative by phone).
4.        All parties in attendance at the Mediation participated in good faith and in compliance with
          the requirements of this Court’s order and applicable guidelines.
5.        The Mediation did not result in a settlement.
19-01082-scc   Doc 8   Filed 12/12/19    Entered 12/12/19 13:14:23   Main Document
                                        Pg 2 of 2




Dated: New York, New York
       December 12, 2019
                                        KLESTADT WINTERS JURELLER
                                        SOUTHARD & STEVENS, LLP


                                        By: __/s/Sean C. Southard________
                                               Sean C. Southard
                                        200 West 41st Street, 17th Floor
                                        New York, NY 10036
                                        Telephone: (212) 972-3000
                                        Facsimile: (212) 972-2245
